UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 28, 2014 SEARCHCORE, INC. (Exact name of registrant as specified in its charter) Nevada 000-51225 43-2041643 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 26497 Rancho Parkway South Lake Forest, CA 92630 (Address of principal executive offices) (zip code) (855) 266-4663 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 1.02. Termination of a Material Definitive Agreement. On May 28, 2014, we repaid the promissory note to Asher Enterprises, Inc. that, on December 12, 2013, we entered into in connection with a Securities Purchase Agreement, pursuant to which we sold to Asher a 8% Convertible Promissory Note in the original principal amount of $63,000 (the “Note”). We repaid the entire principal balance of the Note, plus accrued interest and a prepayment premium, in the amount of Eighty Four Thousand Fifty Four Dollars and Eight Cents ($84,054.08). Section 9 – Financial Statements and Exhibits. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 10.1 (1) Securities Purchase Agreement dated December 12, 2013 10.2 (1) Convertible Promissory Note dated December, 2013 (1) Incorporated by reference from our Current Report on Form 8-K dated and filed with the Commission on December 24, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SearchCore, Inc. Dated: June 3, 2014 /s/ James Pakulis By: James Pakulis Its: President and Chief Executive Officer 3
